DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
Applicant’s arguments, see pages 1-2 of REMARKS, filed 01/27/2022, with respect to the Election/Restriction of claim(s) 8-11 and 14-15 have been fully considered and are persuasive.  Claims 1 and 17 are allowable. Claims 8-11 and 14-15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


IN THE CLAIMS:
In claim 1, line 30, please replace “slit 8 and” with --slit and--; 
In claim 1, line 39, please replace “slit 10 and” with --slit and--; and 
In claim 11, line 7, please replace “sheath 16 with a second” with --sheath with a second--. 
Allowable Subject Matter
Claims 1, 8-11, 14-15 and 17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner agrees with applicant’s characterization of how the amended claims distinguish over the prior art of record. All outstanding objections and rejections have been overcome and are withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747


/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747